Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND THIS NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER. EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THIS NOTE. THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE TO CERTAIN INDEBTEDNESS AS SET FORTH HEREIN. THIS NOTE MAY NOT BE ASSIGNED, NEGOTIATED OR TRANSFERRED EXCEPT AS SET FORTH HEREIN. SUBORDINATED PROMISSORY NOTE $876,449.00 January 29, 2009 FOR VALUE RECEIVED, the undersigned, MTM TECHNOLOGIES, INC., a New York corporation (the " Borrower "), promises to pay to FIRSTMARK III L.P. (the " Holder "), the principal sum of eight hundred seventy six thousand four hundred forty nine dollars ($876,449.00) with interest on the unpaid balance from the date hereof, at the rate of fifteen percent (15%) per annum in lawful money of the United States of America, at c/o FirstMark Capital, L.L.C 1221 Avenue of the Americas, 26 th Floor, New York, New York 10020, or at such other place as the Holder may designate in writing. The principal of and interest on this Note shall be due and payable in full on the later of (a) February 13, 2009, or (b) the date that the Borrower has obtained all necessary consents from its Senior Lenders (as hereinafter defined) to such payment (the " Maturity Date "). Interest on this Note shall be due and payable in cash or, at the option of the Borrower, in shares of the series of preferred stock of the Borrower next designated by the Borrower after the date hereof, at a price per share of $0.638. In addition to the issuance of this Note and the Subordinated Promissory Note issued to FirstMark III Offshore Partners, L.P. on the date hereof, in 2008 the Borrower, issued to this lender and to Pequot Private Equity Fund (n/ka FirstMark III, L.P.), Pequot Offshore Private Equity Partners III, L.P. (n/k/a FirstMark III Offshore Partners, L.P.), Constellation Venture Capital II, L.P., Constellation Venture Capital Offshore II, L.P., The BSC Employee Fund VI, L.P., and CVC II Partners, LLC., other notes in the aggregate amount of $6,000,000. All such notes issued by the Borrower in 2008 and on this date are referred to herein as the  Notes . All computations of interest payable hereunder shall be made on the basis of the actual number of days in the period for which such interest is payable and a year of 365 or 366 days, as applicable.
